Citation Nr: 1022202	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran testified before a VA Decision Review Officer at 
an October 2004 hearing conducted at the RO.  A transcript of 
the hearing is of record.

This case was last brought before the Board in April 2009, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include obtaining private 
treatment records.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDING OF FACT

A chronic lumbar spine disability was not manifested in 
active service or within one year of service discharge; any 
current lumbar spine disability is not otherwise 
etiologically related to the Veteran's active service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in April 2003.  
The RO's January 2004 and April 2007 notice letters advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the 
Indianapolis VA Medical Center (VAMC) have also been 
obtained.  The appellant claimed additional private medical 
records could be obtained from Dr. Ewing of Shelbyville, 
Indiana, for the period June 1985 to April 2004.  However, 
after being contacted by VA, Dr. Ewing's office responded 
that the requested records were unavailable.  The Veteran has 
not identified any additional records pertinent to the claim 
on appeal that should be obtained prior to a Board decision.  
Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  The Veteran 
was afforded a VA examination in December 2007.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The December 2007 VA examination was adequate for the 
purposes of the instant appeal, as it involved a review of 
the Veteran's claims folder and physical examination of the 
Veteran and provided an etiological opinion supported by a 
rationale.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).

As a final note, the Board observes the instant claim has 
been previously remanded by the Board to allow VA to obtain 
private treatment records identified by the Veteran.  See 
April 2007, May 2008 and April 2009 Board remands.  VA 
requested the records in question by a September 2009 letter 
accompanied by the appropriate released signed by the 
Veteran.  However, as noted above, the physician's office 
indicated the records requested are unavailable.  As such, 
the Board finds there has been substantial compliance with 
the previous Board remands.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran contends that he suffers from a disability of the 
lumbar spine that is etiologically related to his active 
service.  Specifically, he contends that his currently 
diagnosed disorder is due to an incident in service in which 
he was beaten with a baseball bat while sleeping.

Evidence of record reveals that the Veteran currently suffers 
from bilateral pars defects and lumbar spinal stenosis.  
Records also indicate he has been diagnosed with degenerative 
joint disease of the lumbar spine.  However, a preponderance 
of the competent, probative evidence of record weighs against 
an etiological link between the Veteran's current disability 
and his service or any incident therein.  In this regard, the 
Board observes service treatment records support the 
Veteran's assertion he was beaten in service.  October 1967 
clinical records note the Veteran was treated for head 
wounds, including a fracture of the right fontal bone, 
following a fight on October 14, 1967.  However, there is no 
indication the Veteran's lumbar spine was injured in this 
incident, or at any other point during the Veteran's period 
of active service.  In this regard, there is no record the 
Veteran complained of low back pain following the October 
1967 incident.  In addition, a physical examination performed 
approximately one month following the fight in question 
specifically notes the Veteran's back to have normal 
curvature with no tenderness.  

Furthermore, a January 1970 Report of Medical History, 
completed and signed by the Veteran upon separation from 
active service, indicates the Veteran then denied a history 
of "back trouble of any kind."  Finally, a January 1970 
Report of Medical examination, completed in conjunction with 
the Veteran's separation from active duty, indicates a normal 
musculoskeletal clinical evaluation.  As such, the Board 
finds the Veteran did not suffer from a chronic lumbar spine 
disability during active service.
With respect to an in-service injury, the Board acknowledges 
the Veteran's assertions that he was struck in the back with 
a baseball bat during the in-service attack and has suffered 
from a low back injury since.  In evaluating the Veteran's 
assertion of an in-service low back injury, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000).  In determining whether statements and evidence 
submitted by a Veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is 
not required to accept an appellant's uncorroborated account 
of his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

At critical issue in the instant case is the Veteran's 
credibility.  In its review of the record, the Board is 
mindful of inconsistencies between the Veteran's statements 
and the evidence of record.  For instance, as noted above, 
the Veteran contends he was treated for an injury to the low 
back after the October 1967 attack.  However, the Board 
observes that clinical treatment records are absent 
complaints of or treatment for a low back injury at any point 
in the Veteran's active service.  Further, as discussed 
above, while in-service clinical treatment records discuss in 
detail the injuries sustained to the head and face, there is 
no mention of an injury to the low back.  In fact, a November 
1967 clinical record specifically indicates the Veteran's 
back to have normal curvature and no tenderness.  Finally, 
the Veteran himself denied a history of back trouble of any 
kind in a January 1970 Report of Medical History.  

As a fact-finding matter, the Board finds serious questions 
about the consistency, timing and accuracy of the Veteran's 
account to raise serious credibility issues with his 
statements and assertions regarding an in-service low back 
injury.  In this regard, the Board finds it reasonable to 
believe the Veteran would have complained of, and medical 
providers would have treated him for, all injuries sustained 
in the 1967 incident, including a low back injury had one 
occurred.  Because of the inconsistent, contradictory nature 
of the Veteran's statements and the evidence of record, the 
Board finds that they are not credible with respect to the 
onset and treatment for a low back disorder.  Accordingly, 
the Board finds that there is no evidence to support a 
finding that the Veteran suffered from a low back disorder at 
any point during his period of active service.

In addition, the Board observes that, in the instant case, 
there is no evidence of continuity of symptomology since 
active service.  Evidence of record indicates that the 
Veteran was first treated for a lumbar spine disorder in 
approximately 1990.  See, e.g., February 2000 statement from 
Dr. Ewing.  This is approximately 20 years following the 
Veteran's separation from service; this significant lapse in 
time between the active service and the first evidence of a 
disorder of the lumbar spine weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

Finally, as the Veteran's degenerative joint disease of the 
lumbar spine was not manifest to a compensable degree within 
one year of the Veteran's separation from service, service 
connection may not be presumed.  See 38 C.F.R. §§ 3.307, 
3.309(a).

The Board notes that the record contains a difference of 
opinion on whether the Veteran's currently diagnosed lumbar 
spine disability is etiologically related to his active 
service.  In this regard, the Veteran has submitted 
statements from Dr. Ewing relating the Veteran's current 
disability to a blunt trauma injury to the spine that 
occurred during his period of active service.  See, e.g., 
February 2000 statement.  However, a December 2007 VA 
examiner concluded that the Veteran's bilateral pars defect 
and stenosis of the lumbar spine is not related to his active 
service.  In this regard, the VA examiner noted that 
bilateral pars defects are of a congenital/developmental 
origin and are not related to trauma.  He further noted that 
lumbar stenosis can be part of a natural process related to 
the Veteran's age.

In deciding whether the Veteran's lumbar spine disability is 
etiologically related to his active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the favorable 
private physician's statement.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).
In the instant case, the Board observes Dr. Ewing's statement 
does not offer a rationale in support of his conclusion, 
other than to note the Veteran's current disorder resulted 
from a blunt trauma to the back.  As such, this statement 
does not serve as probative evidence on which to grant 
service connection.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Furthermore, while Dr. Ewing relates the Veteran's current 
lumbar spine disorder to blunt trauma sustained during the 
1967 incident, there is no indication he reviewed the 
Veteran's claims file prior to rendering this opinion.  While 
not reviewing the claims file itself is not a sufficient 
basis for the Board to assign lesser probative weight to a 
diagnosis or opinion, see Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), Dr. Ewing's opinion based solely upon the 
Veteran's self-reported history of an in-service back injury.  
However, as discussed above, the Board has found the 
Veteran's statements regarding an in-service low back injury 
are not credible.  As such, in the instant case, a review of 
the claims folder would have allowed Dr. Ewing to opine on 
the lack of an in-service injury.  Thus, the Board has 
assigned no probative weight to his February 2000 opinion.  
See Nieves-Rodriguez, supra. 

In comparison, the VA examiner's opinion was rendered after a 
review of the claims file, including the Veteran's pertinent 
medical records and history.  Further, the VA examiner noted 
the Veteran's current condition is due to a congenital or 
developmental defect and the aging process.  The examiner 
also specifically noted the inability to substantiate the 
Veteran's reported in-service back injury.  Thus, the Board 
finds that the VA examiner's December 2007 medical opinion is 
accordingly more probative than that rendered by Dr. Ewing.

The Board acknowledges that the Veteran himself has claimed 
his current lumbar spine disorder is etiologically related to 
his period of active service.  However, while the Veteran is 
competent to indicate he suffered from back pain both during 
and after service, as a layman, the Veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

As a final note, the Board again observes the December 2007 
VA examiner found the Veteran suffers from a bilateral pars 
defect that is congenital or developmental in nature.  See 
December 2007 VA examination report.  The VA's Office of 
General Counsel has held that if a congenital, developmental, 
or familial disease is determined to have preexisted service, 
the issue of whether such disease was aggravated by service 
is subject to the same stringent legal standards applicable 
in cases involving acquired disabilities.  VAOPGCPREC 82-90.  
If a Veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); see also VAOPGCPREC 3-03; 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).

With regards to aggravation, the Board again observes there 
is no evidence the Veteran sought treatment for, or 
complained of, a low back disability during active service.  
In fact, the evidence indicates the Veteran denied a history 
of back trouble of any kind at service discharge.  As such, 
the Board finds there to be clear and unmistakable evidence 
that there was no increase in severity of the Veteran's 
preexisting bilateral pars defects during active service.  
Therefore, aggravation of the Veteran's preexisting bilateral 
pars defects cannot be presumed.

In sum, the December 2007 VA examiner found it less likely 
than not that the Veteran's current lumbar spine disorder is 
etiologically related to his active service.  While the 
Veteran has submitted a medical opinion in support of his 
claim, the Board finds that this opinion is not probative, as 
it is based solely on the Veteran's reported history of an 
in-service back injury, which the Board has found to be not 
credible.  There is no other competent medical evidence 
included in the record to support the Veteran's claim.  In 
addition, the absence of any medical records of a diagnosis 
or treatment for over 20 years after service is probative 
evidence against the claim for direct service connection, and 
service connection may not be presumed, as the Veteran's 
degenerative joint disease of the lumbar spine was not 
manifest to a compensable degree within one year of service 
discharge.  Finally, there is clear and unmistakable evidence 
that the Veteran's preexisting bilateral pars defects was not 
aggravated during his period of active service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a lumbar spine disorder, and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a lumbar spine disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


